Citation Nr: 0740566	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  05-28 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Whether the veteran submitted a timely substantive appeal in 
connection with the claims for entitlement to service 
connection for tuberculosis and entitlement to service 
connection for a low back disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from June 1988 to May 1994.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Washington, DC, Department 
of Veterans Affairs (VA) Regional Office (RO).  The matter 
was later transferred to the RO in Pittsburgh, Pennsylvania, 
which now has RO jurisdiction of this claim.

In a July 2006 rating decision, the RO denied reopening the 
claim for entitlement to service connection for tuberculosis.  
The veteran submitted a notice of disagreement, and a 
statement of the case has not been issued.  Normally in this 
type of circumstance, the Board is required to remand the 
claim to have the RO issue a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  However, the 
Board finds that this issue is moot due to the decision in 
the above-stated issue.  Specifically, the Board is 
determining that the veteran filed a timely substantive 
appeal regarding the claim for entitlement to service 
connection for tuberculosis.  Thus, the October 2003 rating 
decision, which denied service connection for tuberculosis, 
is not final, and therefore there cannot be an application to 
reopen a claim that has not been finally denied.  For these 
reasons, the Board will not remand the claim for whether new 
and material evidence has been submitted to reopen the claim 
for service connection for tuberculosis.

In an October 2004 rating decision, the RO awarded service 
connection for residuals of a laceration of the forehead, and 
residuals of a laceration of the lips and assigned 
noncompensable evaluation.  The RO also denied entitlement to 
a 10 percent evaluation based upon multiple, noncompensable 
service-connected disabilities.  The veteran submitted a 
notice of disagreement as to all three claims, and the RO 
issued a statement of the case in August 2005.  There is no 
VA Form 9, Appeal to the Board, or a substantive appeal 
regarding these issues in the claims file.  Thus, these 
issues are not part of the current appeal.  38 C.F.R. 
§ 20.200 (2001) (appeal before Board consists of timely filed 
notice of disagreement in writing, and after the issuance of 
a statement of the case, a substantive appeal).

FINDING OF FACT

A VA Form 9, Appeal to the Board, appears to have been sent 
to the Federal Building housing the RO within 60 days from 
the date the statement of the case was issued in connection 
with the claims for entitlement to service connection for 
tuberculosis and entitlement to service connection for a low 
back disability.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the substantive appeal, as to the claims for entitlement to 
service connection for tuberculosis and entitlement to 
service connection for a low back disability was timely 
filed.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 
20.302(b) (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered is whether the veteran 
timely entered a substantive appeal following the September 
2003 rating decision, which denied the veteran's claims for 
entitlement to service connection for tuberculosis and 
entitlement to service connection for a low back disability.  
If the veteran has not filed a timely appeal, then his appeal 
fails.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  

VA imposes duties on a claimant seeking to appeal a 
determination by VA.  If the claimant disagrees or is 
dissatisfied with a determination by the agency of original 
jurisdiction, he or she has a duty to express disagreement 
with a decision of the VA by filing a notice of disagreement 
and to timely perfect the appeal by filing a substantive 
appeal following the issuance of a statement of the case.  See 
38 C.F.R. §§ 20.201, 20.202, 20.302(a), (b) (2007).  As to the 
first step of initiating appellate review, the claimant is to 
submit a notice of disagreement within one year from the date 
that the agency mails notice of the determination to the 
claimant.  See 38 C.F.R. § 20.302(a).  After the preparation 
and mailing of the statement of the case, the claimant then 
has the burden to submit a timely substantive appeal.  38 
U.S.C.A. § 7105 (West 2002); see 38 C.F.R. § 20.302(b).  In 
order for a substantive appeal to be timely, it must be 
submitted within 60 days from the date that the agency of 
original jurisdiction mails the statement of the case or 
within the remainder of the one-year period from the date of 
mailing the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  For 
computation of the time limit a postmark within the time limit 
will be taken as timely filed.  38 C.F.R. § 20.305.

A review of the procedural history follows.  In March 2003, 
the veteran filed multiple claims for entitlement to service 
connection for various disabilities and entitlement to a 
total rating for compensation based upon individual 
unemployability.  In a September 2003 rating decision, the RO 
denied service connection for left knee disability, right 
knee disability, tuberculosis, residuals of a head 
laceration, residuals of a mouth laceration, recurrent back 
pain, and tooth loss.  It also denied entitlement to a total 
rating for compensation based upon individual 
unemployability.  The veteran was informed of the decision 
that same month.  In February 2004, the veteran submitted a 
notice of disagreement as to all the issues addressed in the 
September 2003 rating decision.  In October 2004, the RO 
issued a statement of the case regarding the issues of 
service connection for bilateral knee disability, 
tuberculosis, low back disability, loss of part of a tooth, 
and entitlement to a total rating for compensation based upon 
individual unemployability.  (In an October 2004 rating 
decision, the RO awarded service connection for lacerations 
to the face and lip, and thus those claims were no longer 
part of the appeal.)  The veteran was notified of the 
statement of the case on October 28, 2004.

The veteran's VA Form 9, Appeal to the Board, was received at 
the RO on January 5, 2005.  The veteran indicated he signed 
the document on December 26, 2004.  At that time, he limited 
his appeal to the claims for entitlement to service 
connection for tuberculosis and low back disability.  

In February 2005, the RO informed the veteran that his appeal 
regarding the September 2003 rating decision could not be 
considered timely filed.  It stated, "Appeals must be 
received within one year of the original notification of our 
decision or within 60 days of the date of the Statement of 
the Case, whichever is later."  The RO stated that the 
veteran had until December 28, 2004, to submit a substantive 
appeal or VA Form 9, and that his was received on January 5, 
2005, which was not timely.  This appeal ensued.

The Board has carefully considered the evidence of record and 
finds that the veteran perfected his appeal as to the issues 
of entitlement to service connection for tuberculosis and 
entitlement to service connection for a low back disability.  
The one-year period expired in September 2004.  The RO has 
determined that the 60-day period expired on December 28, 
2004.  Thus, this latter date is the later date.  The 
envelope that contained the veteran's VA Form 9 is not in the 
claims file.  The RO properly noted that when the postmark is 
not of record, the postmark date will be presumed to be five 
days prior to the date of receipt of the document by VA.  See 
38 C.F.R. § 20.305(a) (2007).  In this case, it would be 
December 31, 2004, which would mean that the VA Form 9 was 
not timely.  

However, the veteran has submitted a United Parcel Service 
(UPS) shipping form, which shows he mailed his VA Form 9 on 
December 27, 2004.  The fact that the envelope is not in the 
claims file is not the veteran's fault.  Regardless, the 
Board finds that this UPS shipping form is equivalent to a 
postmark.  This would indicate that the postmark date fell on 
the last day of the 60-day period, which would mean that the 
VA Form 9 was timely filed.  It is noted that it was 
addressed to his representative, but this is located in the 
Federal Building with the RO, so is viewed as having been 
sent to the proper address.

Accordingly, with consideration of the doctrine of reasonable 
doubt, the Board finds that the veteran has submitted a 
timely VA Form 9 as to the claims for entitlement to service 
connection for tuberculosis and entitlement to service 
connection for a low back disability.  See 38 U.S.C.A. 
§§ 7105(d)(3), 7108; 38 C.F.R. § 20.302(b).

The RO should continue with consideration of these two issues 
on the merits.  




ORDER

A VA Form 9, Appeal to the Board, as to the claims for 
entitlement to service connection for tuberculosis and 
entitlement to service connection for a low back disability, 
was timely filed.  The appeal is granted to this extent.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


